DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. U.S. Patent Application Publication US2010/0083029A1 in view of Das et al. U.S. Patent Application Publication US2018/0203755A1.
As per claim 1, Erickson teaches a method comprising: receiving, by a server, an error notification from an agent at a manufacturing station connected to the server over a network (¶ 0021, 0027, 0049), the error notification being indicative of an error in an application being executed on the manufacturing station (¶0050, 0066) comparing, by the server, the error notification with error patterns stored in a database to determine a matching error pattern (¶ 
As per claim 3, Das teaches the method as claimed in claim 1, wherein providing the recovery action comprises providing the set of instructions to be executed by an operator of the manufacturing station in response to the set of instructions not being automatically executed (¶ 0025). 
As per claim 5, Erickson teaches the method as claimed in claim 1, wherein the application is to perform operations on a component and the error notification comprises parameters related to the component and the application (¶ 0066-0067).
As per claim 6, Erickson teaches the method as claimed in claim 5, wherein an error pattern from among the error patterns stored in the database is determined to be the matching error 18WO 2019/005294PCT/US2018/031314 pattern when a subset of the parameters of the error notification match with a corresponding subset of parameters of the error pattern (¶ 0068, wherein pruning causes a subset to be matched).
.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 9-10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Das in view of Stine et al. U.S. Patent 6,115,643.
As per claim 2, Erickson teaches the method as claimed in claim 1,  further comprising providing, by the server, an alert to a user when no matching error pattern is found for the error notification (¶ 0078),  Stine teaches to obtain the recovery action from the user (column 6, lines 7-13), and wherein the user is identified from among a list of users based on the error notification (column 3, lines 32-39); and storing, by the server, the error notification in the database along with the corresponding recovery action obtained from the user (column 6, lines 10-13).  It would have been obvious to one of ordinary skill in the art to use the process of Stine in the process of Erickson.  One of ordinary skill in the art would have been motivated to use the process of Stine in the process of Erickson because Stine teaches monitoring of manufacturing defects and the recovery thereof with a correction database, an explicit desire of Erickson,
As per claim 9, Erickson teaches a system comprising: a processor; an error recovery module coupled to the processor, wherein the error recovery module is to; receive an error notification from an agent of a computing device (¶ 0050), the error notification being indicative of an error in an application being executed at the computing device (¶ 0050, 0066-0067), compare the error notification with error patterns stored in a database to determine whether a matching error pattern exists (¶ 0078), ascertain a recovery action corresponding to the matching error pattern in response to the error notification matching the matching error pattern (¶ 0065); and a learning module coupled to the processor, wherein the learning module is to: analyze error notifications received from agents of a plurality of computing devices and recovery actions taken for the error notifications; and store error patterns and associated recovery actions, identified based on the analysis, in the database (¶ 0048, 0043, 0050).  Das teaches wherein the recovery action includes a set of instructions to recover the application from the error (¶ 0017) and to cause automatic execution of the set of instructions to recover the application from the error (¶ 0038-0039).  Stine teaches to obtain a recovery action from a user when no matching error is found for the error notification from among errors stored in a database; and provide the recovery action to the agent for recovery of the application (column 7, lines 14-27; column 3, lines 32-39, 58-65, column 6, lines 10-13, see claim 2).
As per claim 10, Erickson teaches the system as claimed in claim 9, wherein the error recovery module is to: compare parameters of the error notification with parameters of the errors stored in the database to identify a matching error (¶0050), wherein the 19WO 2019/005294PCT/US2018/031314 parameters include computing device related parameters and application related parameters (¶ 0066-0067); and provide the recovery action corresponding to the matching error to the agent to recover the application (¶ 0050).
As per claim 13, Erickson teaches the system as claimed in claim 9, further comprising a reporting module to generate a report based on the error notifications, error patterns, and the recovery actions (¶ 0057-0058, 0063, wherein a “report”/list is presented to the operator and this list is “based” on the error notification, pattern matching, and recovery actions).
As per claim 14, Erickson teaches a non-transitory computer readable medium comprising instructions that, when executed, cause a processor to: compare an error notification received from an agent of a computing device with error patterns stored in a database to identify a matching error pattern (¶ 0050, 0066-0067), wherein the error notification comprises parameters related to an application being executed on the computing device (¶ 0066-0067): determine a recovery action to be performed at the computing device for recovery of the application, wherein the recovery action is determined from the database when the matching error pattern is found (¶ 0050); provide the recovery action to the agent for recovery of the application (¶ 0050); analyze, from the database, error notifications received from agents of a plurality of computing devices and recovery actions taken for the error notifications; and identify error patterns and associated recovery actions based on analysis (¶ 0043, 0048).  Das teaches the recovery action includes a set of instructions to recover the application from error (¶ 0017), and to cause automatic execution of the set of instructions to recover the application from the error (¶ 0038-0039).  Stine teaches the recovery action is determined from a user when no matching error pattern is found (see claim 2 rejection).


7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view Das in view of Coss, Jr., et al. U.S. Patent 7,200,779.
As per claim 7, Erickson in view of Das teaches the method as claimed in claim 1.  Coss teaches further comprising, determining, by the server, a criticality level of the error notification and notifying a user of the criticality level (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Coss in the process of Erickson.  One of ordinary skill in the art would have been motivated to use the process of Coss in the process of Erickson because Coss teaches the fault detection and recovery thereof of manufacture components, an explicit desire of Erickson.

8.	Claims 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Das in view of Stine in view of Coss.
As per claim 11, Erickson in view of Das in view of Stine teaches the system as claimed in claim 9.  Coss teaches wherein the error recovery module is to determine a criticality level of the error notification based on a type of the error and a frequency of occurrence of that type of error (abstract).  It would have been obvious to one of ordinary skill in the art to use the process of Coss in the process of Erickson.  One of ordinary skill in the art would have been motivated to use the process of Coss in the process of Erickson because Coss teaches the fault detection and recovery thereof of manufacture components, an explicit desire of Erickson.
As per claim 15, Erickson in view of Das in view of Stine teaches the non-transitory computer readable medium as claimed in claim 14.  Coss teaches it further comprising instructions that, when executed, cause the processor to determine a criticality level of the error notification based on a type of the error and a frequency of occurrence of that type of error in the error notifications received from the agents of the plurality of computing devices; and notify the user of the criticality level (abstract).


Response to Arguments
9.	Applicant's arguments filed 7/26/21 have been fully considered but they are not fully persuasive.
With respect to the newly amended matter of claims 1, 9, and 14, the applicant is correct that the prior art does not teach the new limitations; however, new art (Das) has been brought in to teach the new limitations.
With respect to claim 2 and similar language in other claims, the applicant has argued that neither Erickson nor Stine teach the claim limitations.  The examiner respectfully disagrees.  As mapped in the rejection of claim 2, Erickson teaches the pruning of corrective actions to the point of exhaustion and then returns any matches, not of the minimum threshold to conclude a pattern, to the operator (¶ 0078).  Stine teaches wherein the operator is requested to enter the corrective action taken (column 6, lines 10-13).   The examiner interprets this combination of Erickson and Stine as teaching the limitation of acquiring a recovery action from the user when no matching error pattern is found.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S MCCARTHY/            Primary Examiner, Art Unit 2113